Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9 - 10, filed 2/23/2022, with respect to 35 U.S.C. 112(a) & 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(a) & 112(b) rejection of 11/23/2021 has been withdrawn. 

Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 

Applicant’s first argument is quoted below:

“The applicant believes that the currently-amended claim 1 include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application. 
Specifically, in Step S2, the "comparing and analyzing" process is performed by a global probability method, and the "preprocessing" process is performed by smoothing filtering. These processes are hard to be completed by human thought processes. 
In Step S3, the "segmenting" process is performed according to a test curve characteristics of the target well and logging interpretation results. This process is hard to be completed by human thought processes. 
In Step S5, the "obtaining the borehole production profile" process is performed based on the optimal flow rate of each production layer. As one skilled in the art can know, it's difficult to obtaining the borehole production profile of the target well by human thought processes. 
the gas yield of each layer of the borehole production profile of the target well is obtained" is hard to be completed by human thought processes.” 

In response to the argument above, Examiner believes that the steps of S2, S3 and S5 which includes the “preprocessing”, “segmenting” and “comparing”, as drafted under its broadest reasonable interpretation, covers performance of the limitation in the mind and are not considered to be hard processes.  
As to the “global probability method” and “smoothing filtering” limitations of step 2, with broad and reasonable interpretation, the comparing by global probability method could comprise simple random sampling by thinking/visualizing in some form of random selection in his/her mind.  Note that the specification does not provide or limit the probability method used in the invention but merely states “global probability method”.  Similarly, the “smoothing filtering” can also be performed in the human mind by creating judgment or opinion for identifying the gathered data.  
As to the “segmenting”  step performed by “according to a test curve characteristics of the target well and logging interpretation results” of step 3, this limitation could reasonably be performed in the human mind as the person could visualize a curve in his/her mind and partition/sort or segment the data accordingly.  
As to obtaining borehole production profile “based on the optimal flow rate” as well as “the gas yield of each layer of the borehole production profile of the target well is obtained” of step 5, with broad and reasonable interpretation, this limitation could be performed in the human mind as the person can compare the data to obtain an optimal or best/optimum value of flow rate as well as obtaining the gas yield from the data 
 
Applicant’s second argument is quoted below:
“Although the functions of comparing, analyzing, segmenting, obtaining seem to read on a human though process, however, a common human mind can only complete simple functions of comparing, analyzing, segmenting, obtaining. The above-mentioned functions of comparing, analyzing, segmenting, obtaining in the present invention are too difficult for a common human mind to complete them by human thought processes. Furthermore, these processes should NOT be considered as a generic process, since the above-mentioned functions should be performed using a specific-purpose computer component for exploration and development of oil and gas wells.” 

In response to the argument above, please see response to the first argument above.  In addition, the instant claim as well as the specification do not recite a particular structure beyond obtaining and manipulating the data which appears to be performed by a generic computer.  The additional element does not integrate the abstract idea (i.e. mental process and the mathematical concept) into a practical application.  “[I]nsignificant post-solution activity will not transform an unpatentable principle into a patentable process.” Diamond v. Diehr, 450 U.S. 175, 191- 92 (1981); MPEP § 2106.05(g). Therefore, Examiner believes that the limitations are no more than mere instructions to apply the exception using a generic computer. 


Applicant’s third argument is quoted below:
“Thus, the applicant hereby submits that tangible utility of the method for interpreting and evaluating production profile of multi-layer gas reservoir based on downhole distributed temperature monitoring of currently-amended claim 1 now explicitly and/or inherently includes at least the following benefits which can be categorized as being immediate, significant, specific, substantial and practical benefits, respectively: 
a) improving the development of gas (oil) of multi-layer gas reservoirs; 
b) accurately obtaining the production profile of oil and gas wells; 
c) accurately evaluating the productivity of multi-layer gas reservoirs with 
high temperature and pressure; 
d) improving gas (oil) production of multi-layer gas reservoirs; and 
e) reducing production costs.” 

In response to the argument above, the instant application appears to be directed to an improved way of analyzing downhole data by merely using routine data gathering methods.  However, an improvement to an abstract idea is still an abstract idea.  The generic computer/processor is routine data gathering (see response to the argument above).  A process that starts with data, applies an algorithm, and ends with a new form of data is directed to an abstract idea. Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014).  Therefore, Examiner believes that the invention as claimed is directed to an abstract idea without significantly more (see rejection below).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a method for interpreting and evaluating production profile of multi-layer gas reservoir based on downhole distributed temperature monitoring.
As to Claim 1, the limitations of steps S2, S3 and S5 which includes “preprocessing”, “segmenting” and “comparing”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the steps from practically being performed in the human mind.  For example, in step S2, a person could review the data to determine time and trend in his/her mind, in step S3, “segmenting” in the context of this claim encompasses the user thinking about the curve and dividing/segmenting based on the appearance of the shape of the curve, while in step S5, “comparing” in the context of this claim encompasses the a user comparing the temperature data to the segmented data in his/her mind by practically thinking/visualizing the data.  In addition, “obtaining an optimal flow rate of each production layer, and obtaining the production profile of the target well based on the optimal flow rate of each production layer” is considered as mental step of comparing (i.e. comparing in one’s mind) the data in order to obtain the optimal flow rate. Therefore, Examiner believes that the claim recites a mental process, which falls within the “Mental Processes” groupings of abstract ideas specified in the 2019 PEG.
In addition, the limitation of step S4 which includes “model”, “numerical simulation method” and equations for the pressure field model and the temperature field model, is a process that, under its broadest reasonable interpretations, covers concept 
Besides the abstract idea, the claim recites the additional elements of obtaining downhole distributed temperature monitoring data.  This additional step/element is recited at a high level of generality (i.e. as general means of gathering data for use in the comparison step) and amounts to mere routine data gathering, which is a form of insignificant extra-solution activity.  There are no structures beyond obtaining data.  The combination of the additional element is no more than mere instructions to apply the exception using a generic computer component that carry out the steps as claimed.  Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of obtaining downhole distributed temperature monitoring data as claimed amounts to no more than mere instructions to apply the exception using a generic temperature sensor and a generic test instrument.  Mere instructions to apply an exception using a generic sensor and computer (i.e. test instrument) cannot provide an inventive concept.  The claim is not patent eligible.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MARRIT EYASSU/Primary Examiner, Art Unit 2861